Citation Nr: 1703270	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-44 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder, with posttraumatic stress disorder.

2.  Entitlement to an initial compensable evaluation for postoperative right inguinal hernia repair.

3.  Entitlement to an initial compensable evaluation for postoperative scar, right inguinal hernia repair, prior to July 12, 2004.

4.  Entitlement to an evaluation in excess of 10 percent for postoperative scar, right inguinal hernia repair, since July 12, 2004.

5.  Entitlement to service connection for a cervical spine disability.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to November 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2003, February 2010, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


REMAND

The Veteran is seeking service connection for a cervical spine disorder.  He is also seeking increased evaluations for his service-connected adjustment disorder, with posttraumatic stress disorder; right inguinal hernia repair; and postoperative scar, right inguinal hernia repair.

The Board finds that the RO has not substantially complied with the directives of the prior October 2015 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

In October 2015, the Board remanded the issues for service connection for a cervical spine disability and increased rating for adjustment disorder, with posttraumatic stress disorder; postoperative right inguinal hernia repair; and postoperative scar from right inguinal hernia repair.  The Board instructed the RO to notify the Veteran that it is his responsibility to report for all examinations scheduled, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims according to 38 C.F.R. § 3.655 (2016).  The Veteran was scheduled for VA examinations in January 2016; however, he failed to appear.  In February 2016, the Veteran submitted a letter stating that he did not appear for the examinations to avoid extra added time and expenses of the examinations and because "the evidence of record [supports] the PAST neglected prior proper evaluations and service-connected disability assignments."  Also, the RO called the Veteran regarding his failure to report for the examination; however, the RO did not inform the Veteran during that phone call about the consequences to his claims for failing to report for the examination.  Review of the record reveals that the Veteran was not provided notice as directed by the Board in the October 2015 remand.  Therefore, although the Veteran refused to appear for the examinations and gave reasons for intentionally doing so, this decision was not based on notification of the potential consequences to his claims for failing to report for the examinations.  As the requested development has not yet been completed, VA examinations for the claims for service connection and increased ratings must be schedule with proper notice of the consequences for failure to report for the examinations.

In a letter dated August 2016, the Veteran stated that the VA did not have his original service treatment records and he would send in these records after he made copies of them for himself.  As the Board is remanding the issues on appeal, the RO must make efforts obtain this evidence to ensure that the record is complete and associate it with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including service treatment records he referred to in the August 2016 letter.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran should be scheduled for a VA examination by a physician, other than the VA examiner that conducted the examination in May 2014, with sufficient expertise to determine whether any currently or previously diagnosed cervical spine disorders present during the period of the appeal, including intervertebral disc syndrome and degenerative disc disease of the cervical spine.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must identify each cervical spine disability present during the period of the appeal, including intervertebral disc syndrome and degenerative disc disease of the cervical spine.  

Which respect to each such disability identified, the examiner must state an opinion as to whether the cervical disorder is related to the Veteran's active duty service.  If the examiner finds that the disorder is not related to the Veteran's active duty service, an opinion must be provided as to whether the cervical spine disorder was caused or permanently worsened by any of his service-connected disorders.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded the appropriate VA examinations to determine the current severity of his service-connected adjustment disorder, with posttraumatic stress disorder; right inguinal hernia repair; and postoperative scar, right inguinal hernia repair.  The evidence of record, in the form of electronic records, must be made available to the examiners, and the examiners must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's adjustment disorder, with posttraumatic stress disorder; right inguinal hernia repair; and postoperative scar, right inguinal hernia repair, must be reported in detail.  

4.  The RO must notify the Veteran that it is his responsibility to report for all examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

